
	
		I
		112th CONGRESS
		1st Session
		H. R. 1152
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Rangel (for
			 himself and Mr. Stark) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require all persons in the United States between the
		  ages of 18 and 25 to perform national service, either as a member of the
		  uniformed services or in civilian service in furtherance of the national
		  defense and homeland security, to authorize the induction of persons in the
		  uniformed services during wartime to meet end-strength requirements of the
		  uniformed services, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Universal National Service Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—National Service
					Sec. 101. Definitions.
					Sec. 102. National service obligation.
					Sec. 103. Induction to perform national service.
					Sec. 104. Two-year period of national service.
					Sec. 105. Implementation by the President.
					Sec. 106. Examination and classification of
				persons.
					Sec. 107. Deferments and postponements.
					Sec. 108. Induction exemptions.
					Sec. 109. Conscientious objection.
					Sec. 110. Discharge following national service.
					TITLE II—Amendments to military selective service act
					Sec. 201. Registration of females.
					Sec. 202. Registration and induction authority.
				
			INational
			 Service
			101.DefinitionsIn this title:
				(1)The term
			 contingency operation has the meaning given that term in section
			 101(a)(13) of title 10, United States Code.
				(2)The term
			 military service means service performed as a member of an active
			 or reserve component of the uniformed services.
				(3)The term
			 national service means military service or service in a civilian
			 capacity that, as determined by the President, promotes the national defense,
			 including national or community service and service related to homeland
			 security.
				(4)The term
			 Secretary concerned means the Secretary of Defense with respect to
			 the Army, Navy, Air Force, and Marine Corps, the Secretary of Homeland Security
			 with respect to the Coast Guard, the Secretary of Commerce, with respect to the
			 National Oceanic and Atmospheric Administration, and the Secretary of Health
			 and Human Services, with respect to the Public Health Service.
				(5)The term
			 United States, when used in a geographical sense, means the
			 several States, the District of Columbia, Puerto Rico, the Virgin Islands, and
			 Guam.
				(6)The term
			 uniformed services means the Army, Navy, Air Force, Marine Corps,
			 Coast Guard, commissioned corps of the National Oceanic and Atmospheric
			 Administration, and commissioned corps of the Public Health Service.
				102.National
			 service obligation
				(a)Obligation for
			 serviceIt is the obligation of every citizen of the United
			 States, and every other person residing in the United States, who is between
			 the ages of 18 and 25 to perform a period of national service as prescribed in
			 this title unless exempted under the provisions of this title.
				(b)Forms of
			 national serviceThe national service obligation under this title
			 shall be performed either—
					(1)as a member of an
			 active or reserve component of the uniformed services; or
					(2)in a civilian
			 capacity that, as determined by the President, promotes the national defense,
			 including national or community service and service related to homeland
			 security.
					(c)Age
			 limitsA person may be inducted under this title only if the
			 person has attained the age of 18 and has not attained the age of 25.
				103.Induction to
			 perform national service
				(a)Induction
			 requirementsThe President shall provide for the induction of
			 persons described in section 102(a) to perform their national service
			 obligation.
				(b)Limitation on
			 induction for military servicePersons described in section
			 102(a) may be inducted to perform military service only if—
					(1)a declaration of
			 war is in effect;
					(2)the President
			 declares a national emergency, which the President determines necessitates the
			 induction of persons to perform military service, and immediately informs
			 Congress of the reasons for the declaration and the need to induct persons for
			 military service; or
					(3)members of the
			 Army, Navy, Air Force, or Marine Corps are engaged in a contingency operation
			 pursuant to a congressional authorization for the use of military force.
					(c)Limitation on
			 number of persons inducted for military serviceWhen the
			 induction of persons for military service is authorized by subsection (B), the
			 President shall determine the number of persons described in section 102(a)
			 whose national service obligation is to be satisfied through military service
			 based on—
					(1)the authorized
			 end strengths of the uniformed services;
					(2)the feasibility
			 of the uniformed services to recruit sufficient volunteers to achieve such
			 end-strength levels; and
					(3)provide a
			 mechanism for the random selection of persons to be inducted to perform
			 military service.
					(d)Selection for
			 induction
					(1)Random
			 selection for military serviceWhen the induction of persons for
			 military service is authorized by subsection (b), the President shall utilize a
			 mechanism for the random selection of persons to be inducted to perform
			 military service.
					(2)Random
			 selection for civilian servicePersons described in section
			 102(a) who do not volunteer to perform military service or are not inducted for
			 military service shall perform their national service obligation in a civilian
			 capacity pursuant to section 102(b)(2).
					(e)Voluntary
			 serviceA person subject to induction under this title
			 may—
					(1)volunteer to
			 perform national service in lieu of being inducted; or
					(2)request
			 permission to be inducted at a time other than the time at which the person is
			 otherwise called for induction.
					104.Two-year
			 period of national service
				(a)General
			 ruleExcept as otherwise provided in this section, the period of
			 national service performed by a person under this title shall be two
			 years.
				(b)Grounds for
			 extensionAt the discretion of the President, the period of
			 military service for a member of the uniformed services under this title may be
			 extended—
					(1)with the consent
			 of the member, for the purpose of furnishing hospitilization, medical, or
			 surgical care for injury or illness incurred in line of duty; or
					(2)for the purpose
			 of requiring the member to compensate for any time lost to training for any
			 cause.
					(c)Early
			 terminationThe period of national service for a person under
			 this title shall be terminated before the end of such period under the
			 following circumstances:
					(1)The voluntary
			 enlistment and active service of the person in an active or reserve component
			 of the uniformed services for a period of at least two years, in which case the
			 period of basic military training and education actually served by the person
			 shall be counted toward the term of enlistment.
					(2)The admission and
			 service of the person as a cadet or midshipman at the United States Military
			 Academy, the United States Naval Academy, the United States Air Force Academy,
			 the Coast Guard Academy, or the United States Merchant Marine Academy.
					(3)The enrollment
			 and service of the person in an officer candidate program, if the person has
			 signed an agreement to accept a Reserve commission in the appropriate service
			 with an obligation to serve on active duty if such a commission is offered upon
			 completion of the program.
					(4)Such other
			 grounds as the President may establish.
					105.Implementation
			 by the President
				(a)In
			 generalThe President shall prescribe such regulations as are
			 necessary to carry out this title.
				(b)Matter To be
			 covered by regulationsSuch regulations shall include
			 specification of the following:
					(1)The types of
			 civilian service that may be performed in order for a person to satisfy the
			 person's national service obligation under this title.
					(2)Standards for
			 sastisfactory performance of civilian service and of pentalties for failure to
			 perform civilian service satisfactorily.
					(3)The manner in
			 which persons shall be selected for induction under this title, including the
			 manner in which those selected will be notified of such selection.
					(4)All other
			 administrative matters in connection with the induction of persons under this
			 title and the registration, examination, and classification of such
			 persons.
					(5)A means to
			 determine questions or claims with respect to inclusion for, or exemption or
			 deferment from induction under this title, including questions of conscientious
			 objection.
					(6)Standards for
			 compensation and benefits for persons performing their national service
			 obligation under this title through civilian service.
					(7)Such other
			 matters as the President determines necessary to carry out this title.
					(c)Use of prior
			 ActTo the extent determined appropriate by the President, the
			 President may use for purposes of this title the procedures provided in the
			 Military Selective Service Act (50 U.S.C. App. 451 et seq.), including
			 procedures for registration, selection, and induction.
				106.Examination
			 and classification of persons
				(a)ExaminationEvery
			 person subject to induction under this title shall, before induction, be
			 physically and mentally examined and shall be classified as to fitness to
			 perform national service.
				(b)Different
			 classification standardsThe President may apply different
			 classification standards for fitness for military service and fitness for
			 civilian service.
				107.Deferments and
			 postponements
				(a)High school
			 studentsA person who is pursuing a standard course of study, on
			 a full-time basis, in a secondary school or similar institution of learning
			 shall be entitled to have induction under this title postponed until the
			 person—
					(1)obtains a high
			 school diploma;
					(2)ceases to pursue
			 satisfactorily such course of study; or
					(3)attains the age
			 of 20.
					(b)Post secondary
			 studentsA person who is pursuing a standard course of study, on
			 a full-time basis, in a university, technical school or similar institution of
			 learning shall be entitled to have induction under this title postponed until
			 the person—
					(1)obtains a
			 certificate or diploma;
					(2)ceases to pursue
			 satisfactorily such course of study; or
					(3)attains the age
			 of 24.
					(c)Hardship and
			 disabilityDeferments from national service under this title may
			 be made for—
					(1)extreme hardship;
			 or
					(2)physical or
			 mental disability.
					(d)Training
			 capacityThe President may postpone or suspend the induction of
			 persons for military service under this title as necessary to limit the number
			 of persons receiving basic military training and education to the maximum
			 number that can be adequately trained.
				(e)TerminationNo
			 deferment or postponement of induction under this title shall continue after
			 the cause of such deferment or postponement ceases.
				108.Induction
			 exemptions
				(a)QualificationsNo
			 person may be inducted for military service under this title unless the person
			 is acceptable to the Secretary concerned for training and meets the same health
			 and physical qualifications applicable under section 505 of title 10, United
			 States Code, to persons seeking original enlistment in a regular component of
			 the Armed Forces.
				(b)Other military
			 serviceNo person shall be liable for induction under this title
			 who—
					(1)is serving, or
			 has served honorably for at least six months, in any component of the uniformed
			 services on active duty; or
					(2)is or becomes a
			 cadet or midshipman at the United States Military Academy, the United States
			 Naval Academy, the United States Air Force Academy, the Coast Guard Academy,
			 the United States Merchant Marine Academy, a midshipman of a Navy accredited
			 State maritime academy, a member of the Senior Reserve Officers' Training
			 Corps, or the naval aviation college program, so long as that person
			 satisfactorily continues in and completes at least two years training
			 therein.
					109.Conscientious
			 objection
				(a)Claims as
			 conscientious objectorNothing in this title shall be construed
			 to require a person to be subject to combatant training and service in the
			 uniformed services, if that person, by reason of sincerely held moral, ethical,
			 or religious beliefs, is conscientiously opposed to participation in war in any
			 form.
				(b)Alternative
			 noncombatant or civilian serviceA person who claims exemption
			 from combatant training and service under subsection (a) and whose claim is
			 sustained by the local board shall—
					(1)be assigned to
			 noncombatant service (as defined by the President), if the person is inducted
			 into the uniformed services; or
					(2)be ordered by the
			 local board, if found to be conscientiously opposed to participation in such
			 noncombatant service, to perform national civilian service for the period
			 specified in section 104(a) and subject to such regulations as the President
			 may prescribe.
					110.Discharge
			 following national service
				(a)DischargeUpon
			 completion or termination of the obligation to perform national service under
			 this title, a person shall be discharged from the uniformed services or from
			 civilian service, as the case may be, and shall not be subject to any further
			 service under this title.
				(b)Coordination
			 with other AuthoritiesNothing in this section shall limit or
			 prohibit the call to active service in the uniformed services of any person who
			 is a member of a regular or reserve component of the uniformed services.
				IIAmendments to
			 military selective service act
			201.Registration
			 of females
				(a)Registration
			 requiredSection 3(a) of the Military Selective Service Act (50
			 U.S.C. 453(a)) is amended—
					(1)by striking
			 male both places it appears;
					(2)by inserting
			 or herself after himself; and
					(3)by striking
			 he and inserting the person.
					(b)Conforming
			 amendmentSection 16(a) of the Military Selective Service Act (50
			 U.S.C. App. 466(a)) is amended by striking men and inserting
			 persons.
				202.Registration
			 and induction authority
				(a)RegistrationSection
			 4 of the Military Selective Service Act (50 U.S.C. App. 454) is amended by
			 inserting after subsection (g) the following new subsection:
					
						(h)This section does
				not apply with respect to the induction of persons into the Armed Forces
				pursuant to the Universal National Service
				Act.
						.
				(b)InductionSection
			 17(c) of the Military Selective Service Act (50 U.S.C. App. 467(c)) is amended
			 by striking now or hereafter and all that follows through the
			 period at the end and inserting inducted pursuant to the Universal
			 National Service Act..
				
